          Case 2:12-cr-00212-CB Document 118 Filed 09/09/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )      Criminal No. 12-2-12
                       v.                     )
                                              )      Judge Cathy Bissoon
EDWARD HARRIS,                                )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motion and Supplemental Motion (Docs. [107] and [114]) for

compassionate release, based on the COVID-19 pandemic, will be denied.

       Defendant argues that his body mass index and family history of diabetes, along with

certain family circumstances, merit a reduction in his sentence. However, while Defendant is

obese based on his body mass index, pre-diabetes is not the same as diabetes, and does not

appear to pose the same types of potential vulnerabilities.

       Regardless, Defendant’s health conditions are not dispositive. Rather, the Court is

required to balance Defendant’s health conditions against the Section 3553 factors that resulted

in his original sentence. Here, even if the Court were to assume that Defendant’s medical

conditions rendered him susceptible to illness, the Court finds release unjustified given the

nature, circumstances and seriousness of Defendant’s offense, and the needs for just punishment

and deterrence. Defendant is serving a 150-month sentence for cocaine trafficking and

attempting to commit a home invasion robbery, and while serving this sentence, was convicted

for possession of narcotics, resulting in an additional three months added to his sentence. Gov.

Response at pg. 4. While the Court is sympathetic to Defendant’s loss of his daughter and his
          Case 2:12-cr-00212-CB Document 118 Filed 09/09/21 Page 2 of 2




desire to care for his grandchildren, this is not the type of family circumstances that justify a

reduction in sentence under Section 3582(c)(1)(A).

       Having weighed the specific facts and circumstances regarding Defendant, the status of

the COVID-19 pandemic along with all of the considerations in Section 3553, the Court cannot

agree that release is warranted. For these reasons, Defendant’s Motions (Doc. 107 and 114) for

compassionate release is DENIED.

       IT IS SO ORDERED.



September 9, 2021                                      s\Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                  2
